Citation Nr: 1522311	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  05-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of an injury to
the left knee manifested by limitation of flexion.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of an
injury to the left knee manifested by limitation of extension.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of an injury to
the right knee manifested by limitation of flexion.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of an
injury to the right knee manifested by limitation of extension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1943 to January 1946.  Service in the European Theater during World War II and receipt
of the Purple Heart Medal are indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a
May 2004 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Cleveland, Ohio, which continued all the disability evaluations for
the Veteran's bilateral knee disabilities.  During the pendency of this appeal in a March 2012 supplemental statement of the case, the RO granted separate 10 percent evaluations for each of Veteran's knee disabilities based on limitation of extension, effective August 8, 2007.  The issues remain before the Board because the increased ratings were not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

These claims were last denied by a March 2013 Board decision.  This matter was appealed to the Court of Appeals for Veterans Claims (Court) and in June 2014 a joint motion to vacate and remand (JMR) was granted and implemented.  In its order, the Court specified that it felt the July 2012 examination was inadequate, because, while the examiner at that time indicated that the Veteran experienced flare ups of his disabilities, the examiner did not adequately assess whether the Veteran suffered any functional loss or limitation of motion during those flare-ups.  The JMR also indicated that the Board provided inadequate reasons and bases, in failing to fully consider the findings of the July 2012 examiner, specifically the finding of "instability of station," in its decision.

This matter has been remanded multiple times, most recently in October 2014, when the Board ordered a new VA examination to be conducted pursuant to the Court's instructions.  The Board finds compliance with the prior Board remands to be present.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that entitlement to individual unemployability (TDIU) was adjudicated and denied by a January 2014 rating decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran did not file a notice of disagreement or perfect an appeal of this issue.  Further, the record since January 2014 does not raise the issue of entitlement to TDIU.  On the contrary, the report of the December 2014 examination notes the Veteran is able to perform at least sedentary work.  Accordingly, the matter is not currently before the Board. 

The Veteran submitted an informal claim for dental trauma in a March 2015 statement.  As the Agency of Original Jurisdiction (AOJ) has not adjudicated this claim, the Board refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by ankylosis,  recurrent subluxation or lateral instability, limitation of flexion to 30 degrees or worse, limitation of extension to 15 degrees or worse, or X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with the addition of occasional incapacitating exacerbations.

2.  The Veteran's left knee disability is not manifested by ankylosis,  recurrent subluxation or lateral instability, limitation of flexion to 30 degrees or worse, limitation of extension to 15 degrees or worse, or X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with the addition of occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for limitation of flexion of the Veteran's right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

2.  The criteria for a rating greater than 10 percent for limitation of extension of the Veteran's right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

3.  The criteria for a rating greater than 10 percent for limitation of flexion of the Veteran's left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

4.  The criteria for a rating greater than 10 percent for limitation of extension of the Veteran's left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

5.  The criteria for a separate compensable evaluation based on recurrent subluxation or lateral instability for either knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the Veteran's claims on appeal, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in March 2004, August 2007, July 2012, and December 2014.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Legal Criteria for Knee Disabilities

Under DC 5003, degenerative arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of flexion of the knee is rated as follows under Diagnostic Code 5260:

	Flexion limited to 60 degrees.................................0 percent
	Flexion limited to 45 degrees................................10 percent
	Flexion limited to 30 degrees................................20 percent
	Flexion limited to 15 degrees................................30 percent

Limitation of extension of the knee is rated as follows under Diagnostic Code 5261:

	Extension limited to 5 degrees.................................0 percent
	Extension limited to 10 degrees................................10 percent
	Extension limited to 15 degrees................................20 percent
	Extension limited to 20 degrees................................30 percent
      Extension limited to 30 degrees................................40 percent
      Extension limited to 45 degrees................................50 percent

Under Diagnostic Code 5257, rating are awarded for recurrent subluxation or lateral instability of the knee as follows:

      Slight recurrent subluxation or lateral instability...........10 percent
      Moderate recurrent subluxation or lateral instability........20 percent
      Severe recurrent subluxation or lateral instability...........30 percent

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  The GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided that additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

Background

The Veteran is service connected for limitation of flexion, residuals of an injury to the left knee, under the DCs 5010-5257, at the rating of 10 percent from January 2001; and for limitation of flexion, residuals of an injury to the right knee, under the DCs 5010-5260, at the rating of 10 percent from January 2001.

He is further service connected for limitation of extension, residuals of an injury to the left knee, under DCs 5010-5261 at the rating of 10 percent from August 2007; and for limitation of extension, residuals of an injury to the right knee, under DCs 5010-5261, at a rating of 10 percent from August 2007.  

The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The Veteran contends that he is entitled to increased ratings for his knee disabilities.  Upon careful consideration of the competent medical evidence of record, the Board finds an increased rating not warranted.

The Veteran first received a VA examination during the pendency of this appeal in
March 2004.  At that time, he reported significant symptomatology in his knees, to
include, pain, weakness, swelling, stiffness, locking, fatigability, and a feeling of
giving way.  He used a cane for ambulation.  There was no evidence of recurrent
dislocation or subluxation.  Examination of the right knee showed some tenderness
and soreness, and generalized mild pain with active and passive range of motion
with or without resistance.  Right knee range of motion was from 0 to 135 degrees
of flexion.  Some spurling and very mild crepitation was noted.  There was no
effusion, redness, guarding, or ankylosis.  His knee was stable to medial, lateral,
and anterior posterior testing.  McMurray's sign was negative.  The left knee range
of motion was from 0 to 130 degrees of flexion.  He had mild pain with active and
passive motion with and without resistance.  There was no redness, heat, guarding,
or ankylosis.  His knee was stable to medial and lateral testing as well as anterior/posterior testing, as well as McMurray's.  The Veteran was diagnosed with
residual injury to the knees with arthritis.

September 2006 X-rays of the Veteran's knees showed minimal joint space
narrowing, on the left, and marked degenerative changes of both patellofemoral
joints.  Examination at that time showed normal strength in both lower extremities,
and normal sensation to light touch.  The Veteran received injections for knee pain.

An outpatient treatment record dated October 2006 showed no deformity or
effusion, and the Veteran had full range of motion of the knees.

In April 2007, the Veteran reported chronic bilateral knee pain left great than right.  He was advised to begin the use of bilateral knee sleeves.

The Veteran received a VA orthopedic examination for his knees in August 2007.  At that time, the Veteran reported sharp constant pain in both knees, which was also associated with weakness, stiffness, and lack of endurance.  The Veteran reported the typical pain was a 9 out of 10.  Flare ups were caused by bending, lifting, walking, weather, and overuse.  Pain was improved with rest.  The Veteran reported that his limitation of motion was diminished during flare ups.  He reported his knee condition limited his walking.  He felt unsteady and had fallen several times.  He always uses a cane, orthotic shoes, and bilateral knee sleeves.  He reported his daily and recreational activities were limited due to his knee pain.  

On examination, the Veteran had an antalgic gait with a shortened stance phase on the left.  He was barely able to rise on his heels, with difficulty and unsteadiness.  He was unable to rise from a squat at all.  He was able to tandem walk with difficulty and unsteadiness.  The knees were normal color without warmth, but there was moderate swelling of the left knee and mild swelling of the right knee.  The patella appeared to track normally, but there was crepitus with movement and the Veteran complained of pain.  There was diffuse tenderness to palpation over the knees bilaterally.  The medial and lateral joint lines were tender to palpation.  Medial and lateral collateral ligament testing with varus and valgus stress showed no laxity.  Lachmann's test of the anterior and posterior cruciate ligaments showed no laxity.  There was no evidence of a Baker's cyst.  Range of motion of the knees was 0 degrees of extension to 100 degrees of flexion bilaterally.  The Veteran reported that pain began at -10 degrees of extension and continued to 0 degrees of extension.  He reported that pain began at 45 degrees of flexion and continued to 90 degrees of flexion.  Passive ranges after repetitive use showed no change.  Strength for left knee extension and flexion was 4/5.  The Veteran complained of pain with all movement.  The Veteran demonstrated that during a flare up or after repetitive use, the effective functional range of motion for the bilateral knees was additionally limited to -10 degrees of extension and 90 degrees of flexion due to increased pain. 
The Veteran was diagnosed with bilateral knee strain with osteoarthritis.

An October 2007 outpatient treatment report noted that the Veteran continued to use
knee sleeves and a cane, mostly due to his left knee.  X-rays from that time showed
mild degenerative changes and a small right sided joint effusion, as well as
chondrocalcinosis of both knees.

The Veteran again appeared for a VA examination for his knee disabilities in July 2012.  At that time, the Veteran stated that his knees have become more painful
recently, although they were not bothering him at the time of the examination.  The
Veteran did feel that walking would sometimes cause flare ups of pain.  Specifically, the Veteran reported that pain in his knees "can make walking
painful occasionally secondary to weight of the knees."

Upon range of motion testing, the right knee was found to have flexion to 140 degrees, with no objective evidence of painful motion.  Extension was to 0 degrees, again with no objective evidence of painful motion, and no evidence of hyperextension.  His left knee was also found to have flexion to 140 degrees and extension to 0 degrees, both without evidence of painful motion and without evidence of hyperextension.  Repetitive testing did not show further range of motion.  The examiner did note that the Veteran had instability of station of both knees.  Muscle strength was normal in both knees.  On stability testing, the Veteran's knees were stable anteriorly, posteriorly, and medial-laterally.  There was no evidence of recurrent patellar subluxation or dislocation.  There were no noted problems with coordination of movement of the lower extremities.  The Veteran used a walker for a feeling of instability and falls.  The Veteran regularly used both a cane and a walker for ambulation.  X-rays were noted to show degenerative arthritis of both knees.  There was no evidence of patellar subluxation on X-ray.  The examiner noted that the Veteran's knee disabilities would not allow him to perform physical jobs, however, he could perform sedentary jobs.

The Veteran appeared for a VA examination most recently in December 2014.  He complained of increased bilateral knee pain and stiffness since the last exam.  There had been no treatment for his knee conditions and he reported not taking any medicine for his knees.  He also complained of pain at night which interferes with his sleep.  The Veteran reported flare-ups which he described as increased pain with ambulation.  He reported functional loss or impairment as limited ambulation due to pain and feelings of instability.

The December 2014 examiner found initial range of motion in the bilateral knees to be "all normal."  The examiner stated that there was pain upon flexion in the bilateral knees but it did not result in functional loss.  For both knees, the examiner found full range of flexion and extension, 0 to 140 degrees and 140 to 0 degrees, respectively.  The examiner found the Veteran in the bilateral knees able to perform repetitive use testing with at least three repetitions, and found no additional function loss or range of motion after three repetitions.  For the bilateral knees, the examiner found pain, weakness, fatigability, or incoordination does not significantly limit functional ability with repeated use over a period of time.

The December 2014 examiner specifically examined flare-ups of the bilateral knees.  While a flare-up was not observed, the examiner noted that the Veteran reported flare-ups of the bilateral knees two to three times a week, at moderate severity, for a duration of one to two hours.  The examiner found that pain, weakness, fatigability or incoordination does not significantly limit functional ability with flare-ups in regard to the bilateral knees.  There were no additional contribution factors to the bilateral knee disability.  The examiner found in the bilateral knees normal muscle strength and no ankylosis.

The December 2014 examiner conducted joint stability tests and found no history of recurrent subluxation or lateral instability in the bilateral knees, or recurrent effusion.  Joint stability testing was performed on the bilateral knees and no joint instability was found.  Anterior, posterior, medial, and lateral instability were all normal for the bilateral knees.

No tibial and/or fibular impairment and no meniscus condition were found for the bilateral knees, both presently and historically.  The examiner noted that the Veteran regularly uses a cane as an assistive device.  The examiner confirmed that degenerative or traumatic arthritis is documented.  There was no objective evidence of crepitus.  The examiner explained that while the Veteran is unable to walk or stand for prolonged periods of time, he is able to perform at least sedentary work.

Analysis

In order to warrant an increased rating under the relevant codes governing knee disabilities, the Veteran would have to be found to have either ankylosis,  recurrent subluxation or lateral instability, limitation of flexion to 30 degrees or worse, or limitation of extension to 15 degrees or worse.  In order to warrant an increased rating under DC 5003, the Veteran would have to be found to have had X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with the addition of occasional incapacitating exacerbations, in the absence of corresponding limitation of motion.  The Board regretfully does not find that these criteria have been met, nor have they been met during the pendency of the appeal.  

Regarding a higher rating under Diagnostic Code 5260 for limitation of flexion, as
noted above, to warrant a higher evaluation, the Veteran would have to be found to have limitation of flexion to 30 degrees or less in either knee.  The least flexion the
Veteran has been found to have during the course of this appeal is 100 degrees of
flexion bilaterally, during an August 2007 VA examination report.  That report
indicated also that pain began at 45 degrees of flexion.  Even if the Veteran's
limitation of motion was considered to be to 45 degrees due to pain, this still would
not meet the requirement of a finding of 30 degrees or less of flexion, such that a
higher rating would be warranted.  Therefore, the Board finds that the criteria for a
higher evaluation for the Veteran's right or left knee disabilities based on flexion
would not be warranted.

Regarding a higher rating under Diagnostic Code 5261, as noted above, the Veteran would have to be found to have limitation of extension to 15 degrees in either knee.  At no time during the course of this appeal has the Veteran been found to have less than full extension of 0 degrees.  During the Veteran's August 2007 examination report, pain was noted to begin at 10 degrees of extension.  Even if the Veteran's limitation of extension was considered to be to 10 degrees due to pain, this still would not meet the requirement of a finding of limitation to 15 degrees or greater, such that a higher rating would be warranted.  Therefore, the Board finds that the criteria for a higher evaluation for the Veteran's right or left knee disabilities based on extension would not be warranted.

There is further no evidence that the Veteran has instability or recurrent subluxation that would support the assignment of a higher rating on a separate basis under Diagnostic Code 5257.  While in his July 2012 examination the Veteran was noted to have "instability of station," the Board finds this refers not to instability in the knees specifically, because the Veteran's knee stability testing at that time was completely normal.  In fact, there is no competent medical evidence in any of the Veteran's medical records showing a finding of instability or subluxation.  Most recently, the December 2014 examiner conducted joint stability tests and found no history of recurrent subluxation or lateral instability in the bilateral knees.  Joint stability testing was performed on the bilateral knees and no joint instability was found.  Anterior, posterior, medial, and lateral instability were all normal for the bilateral knees.

The Board has considered the Veteran's reports of instability of the bilateral knees.  In that regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss symptoms associated with instability of the knees.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, multiple medical professionals, including the December 2014 examiner who examined the Veteran when he most recently contended his symptoms have worsened, have found the bilateral knees to be wholly stable on examination.  As such, the Board concludes that separate, additional ratings for the Veteran's subjective reports of right and left knee instability under Diagnostic Code 5257 are not warranted.

The December 2014 examiner was specifically requested to consider flare-ups and instability in the latest examination, pursuant to the June 2014 Court remand.  The examiner stated that there was pain upon flexion in the bilateral knees but it did not result in functional loss.  For both knees, the examiner found full range of flexion and extension, 0 to 140 degrees and 140 to 0 degrees, respectively.  The examiner found the Veteran in the bilateral knees able to perform repetitive use testing with at least three repetitions, and found no additional function loss or range of motion after three repetitions.  For the bilateral knees, the examiner found pain, weakness, fatigability, or incoordination does not significantly limit functional ability with repeated use over a period of time.  The examiner found that pain, weakness, fatigability or incoordination does not significantly limit functional ability with flare-ups in regard to the bilateral knees.  Again, joint stability testing was performed on the bilateral knees and no joint instability was found, nor was a history of competent medical evidence of joint instability found.  

The Board has specifically considered whether the functional loss/impairment caused by Veteran's instability of station of both knees, as documented by the July 2012 VA examiner, warrants a higher rating based on functional loss under § 4.45 and the Court's holding in DeLuca and finds it does not.  The Board does not dispute the Veteran's reports of increased pain and feelings of instability.  However, there is simply no competent medical evidence of instability, and while the Veteran may have an increase in pain, even considering the pain, his limitation of motion simply does not meet the criteria for a higher evaluation.

Other additional criteria for rating knee disabilities are available under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5259 (for symptomatic removal of the semilunar cartilage), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, the evidence does not show that the Veteran's bilateral knee disabilities were manifested at any time by ankylosis, dislocated semilunar cartilage or symptoms following removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, these DCs are inapplicable in this case.  

Under DC 5003, degenerative arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003.  As previously stated, there is no limitation of motion warranting a rating in excess of 10 percent.  The record does not reflect that either knee displays X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with the addition of occasional incapacitating exacerbations.  As such, an increased rating under DC 5003 is unwarranted.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for each of the Veteran's bilateral knee disabilities.  As such, the Board finds that the preponderance of the evidence of record is against a grant of higher rating for these conditions.  As the preponderance of the evidence is against the claims for an increased rating, the benefit-of-the-doubt rule does not apply, and the claims for increased ratings for the Veteran's right and left knee disabilities must be denied.  See 38 U.S.C.A. § 5 107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, .53 (1990).


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right and left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  While the Board acknowledges the Veteran's reports of pain and instability of the bilateral knees and the July 2012 examiner's finding of instability of station, the Board affords more weight to the multiple, consistent lack of objective findings of limitation of motion and instability of the bilateral knees as reflected in the VA examinations of record, including the most recent December 2014 examination.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of an injury to
the left knee manifested by limitation of flexion is denied.

Entitlement to an initial evaluation in excess of 10 percent for residuals of an
injury to the left knee manifested by limitation of extension is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of an injury to
the right knee manifested by limitation of flexion is denied.

Entitlement to an initial evaluation in excess of 10 percent for residuals of an
injury to the right knee manifested by limitation of extension is denied.

Entitlement to a separate compensable evaluation for either knee based on recurrent subluxation or lateral instability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


